Is the Industrial Commission entitled by law to pay any part of the allowance for partial disability, made under Section 1465-80, General Code, when such award is made after the death of the injured person? *Page 61 
Provision is made in Section 1465-83, General Code, as to unpaid balances remaining after the death of an injured employee, as follows: "In all cases of death from causes other than the injury for which award had theretofore been made on account of temporary, or permanent partial, or total disability, in which there remains an unpaid balance, representing payments accrued and due decedent at the time of his death, the commission may at its discretion, * * * award or pay," etc.
It is apparent that this section only authorizes the commission to act upon an award "theretofore" made, and it must represent payments "accrued and due decedent at the time of his death." In this case no award had been made at the time of the death. Therefore the same had not "theretofore been made," and, unless the same was made, no part thereof would represent "payments accrued and due decedent at the time of his death."
The judgment of the lower courts must be reversed, and final judgment rendered for the commission.
Judgment reversed.
MARSHALL, C.J., KINKADE, JONES, MATTHIAS and DAY, JJ., concur. *Page 62